Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the alternative embodiment configuration of “the shear nut comprises a shear washer and a nut” (see claim 3; reference the last paragraph on page 10 of the specification that indicates that the alternative embodiment is not shown) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 11-14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolodko et al. US8636057 (cited in 09/28/20 IDS).
Regarding independent claim 1, Wolodko discloses, in Figures 3-4, 10, and 13-15,
A shear coupling (Fig. 3-4; shear coupling assembly 100) for connecting downhole components (col. 2:42; individual joints/rods of a rod string) of a well string (col. 2:42; rod string), the shear coupling comprising: first (first coupling member 102) and second (second coupling member 104) coupling members driveably engageable with each other (Fig. 3 and 10; torque-transmitting profiles Pm and Pf; col. 2:41-43; col. 6:20-26; col. 6:44-45), at least one of the coupling members having an axial bore (internal axial bore 108) formed therethrough with a shoulder (shoulder 126) formed within the axial bore (Fig. 3-4); a shear nut (locking member 130) axially engageable with the shoulder (Fig. 3-4); and a connecting member (externally threaded insert member 114) disposably receivable within the axial bore (Fig. 3-4), the connecting member being radially supportable by the shear nut and configurable to operatively connect the first and second coupling members (Fig. 3-4).



Regarding claim 5, Wolodko discloses wherein the shear nut is configured to break upon the application of a pre-set axial load to the shear coupling (Fig. 3-4; locking member 130 can break and shear at a thread under a sufficient axial load).

Regarding claim 6, Wolodko discloses wherein at least part of at least one of the first and second coupling members has a reduced cross-section formed on its outer surface (shear neck 116).

Regarding claim 7, Wolodko discloses wherein the driveable engagement between the first and second coupling members is a polygonal shaft profile (Pm) on one of the coupling members and a matching polygonal hub profile (Pf) on the other coupling member (Fig. 10).

Regarding claim 8, Wolodko discloses wherein the matching polygonal profiles are octagonal (Fig. 10).

Regarding claim 11, Wolodko discloses wherein the well string comprises a reciprocating pump (col. 2:41-43 “both rotary and reciprocating pump”).

Regarding claim 12, Wolodko discloses wherein the well string comprises a rotary pump (col. 2:41-43 “both rotary and reciprocating pump”).



Regarding claim 14, Wolodko discloses wherein an engagement between the first and second coupling members provides a radial seal for the axial bore (Fig. 4; col. 2:55-56 isolated from corrosive fluids).

Regarding independent claim 16, Wolodko discloses, in Figures 3-4, 10, and 13-15,
A method (Fig. 3-4 and 14-15) of assembling a shear coupling (Fig. 3-4; shear coupling assembly 100) comprising first (first coupling member 102) and second (second coupling member 104) coupling members (Fig. 3-4), a connecting member (externally threaded insert member 114), and a shear nut (locking member 130), the method comprising the steps of: driveably connecting the first and second coupling members (Fig. 3 and 10; torque-transmitting profiles Pm and Pf; col. 2:41-43; col. 6:20-26; col. 6:44-45); inserting the connecting member and the shear nut into an axial bore (internal axial bore 108) formed through at least one of the coupling members such that the shear nut is axially engaged with a shoulder (shoulder 126) formed within the axial bore and radially supporting the connecting member (Fig. 3-4); and operatively connecting the coupling members together (Fig. 3-4).

Regarding claim 17, Wolodko discloses further comprising the step of pretensioning the connecting member (Fig. 15; apply pretension with tension rod 208; col. 2:56-60 pretension is applied to the shear coupling).

.

Claim(s) 1, 3, 5-6, 14, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norris US2889162 (cited in 09/28/20 IDS).
Regarding independent claim 1, Norris discloses, in Figures 1-2,
A shear coupling (Fig. 1-2) for connecting downhole components of a well string (col. 2:58-60 swab line), the shear coupling comprising: first (assembly of body 10 and intermediate joint 15) and second (upper member 22) coupling members driveably engageable with each other, at least one of the coupling members having an axial bore formed therethrough with a shoulder (shoulder at axial recess 26) formed within the axial bore; a shear nut (frangible ring or aperture disk 27) axially engageable with the shoulder; and a connecting member (screw 30 without head 31) disposably receivable within the axial bore, the connecting member being radially supportable by the shear nut and configurable to operatively connect the first and second coupling members.

Regarding claim 3, Norris discloses wherein the shear nut comprises a shear washer (frangible ring or aperture disk 27) and a nut (head 31).

Regarding claim 5, Norris discloses wherein the shear nut is configured to break upon the application of a pre-set axial load to the shear coupling (Fig. 1-2; col. 3:3-25).

Regarding claim 6, Norris discloses wherein at least part of at least one of the first and second coupling members has a reduced cross-section formed on its outer surface (axial shank portion 34).

Regarding claim 14, Norris discloses wherein an engagement between the first and second coupling members provides a radial seal for the axial bore (Fig. 1).

Regarding independent claim 16, Norris discloses, in Figures 1-2,
A method of assembling a shear coupling (Fig. 1-2) comprising first (assembly of body 10 and intermediate joint 15) and second (upper member 22) coupling members, a connecting member (screw 30), and a shear nut (frangible ring or aperture disk 27), the method comprising the steps of: driveably connecting the first and second coupling members (Fig. 1; threads 24); inserting the connecting member and the shear nut into an axial bore formed through at least one of the coupling members such that the shear nut is axially engaged with a shoulder (shoulder at axial recess 26) formed within the axial bore and radially supporting the connecting member (Fig. 1-2); and operatively connecting the coupling members together (Fig. 1).

Regarding claim 18, Norris discloses wherein the driveable connection between the first and second coupling members provides a radial seal for the axial bore (Fig. 1).

Regarding claim 20, Norris discloses wherein the first and second coupling members each further comprise tapered shoulders that are engaged with each other when the coupling members are driveably connected (Fig. 1; threads 24 are tapered).

Claim(s) 1, 4, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wollmann et al. US10221633.
Regarding independent claim 1, Wollmann discloses, in Figure 9,
A shear coupling (shear coupler 10’’’) for connecting downhole components of a well string, the shear coupling comprising: first (hollow member 90) and second (hollow member 92) 

Regarding claim 4, Wollmann discloses wherein the shear nut (external shoulder 82 of shear member 44’’’’) and the connecting member are formed as a single piece (shear member 44’’’’ with shear neck 54 and upper and lower pin threads).

Regarding independent claim 16, Wollmann discloses, in Figure 9,
A method of assembling a shear coupling (shear coupler 10’’’) comprising first (hollow member 90) and second (hollow member 92) coupling members, a connecting member (shear member 44’’’’ with shear neck 54 and upper and lower pin threads), and a shear nut (external shoulder 82 of shear member 44’’’’), the method comprising the steps of: driveably connecting the first and second coupling members (engagement between male tabs 70’ and corresponding female slots/notches 72’); inserting the connecting member and the shear nut into an axial bore formed through at least one of the coupling members such that the shear nut is axially engaged with a shoulder (internal shoulder 80 of hollow member 90) formed within the axial bore and radially supporting the connecting member (Fig. 9); and operatively connecting the coupling members together (Fig. 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolodko et al. US8636057 (cited in 09/28/20 IDS) in view of Cosse US20190010768.
Regarding claim 3, Wolodko discloses wherein the shear nut comprises a nut (locking member 130).
Wolodko does not disclose a shear washer.
Cosse teaches a shear washer (Fig. 2-3; retention ring 120).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the shear nut as taught by Wolodko to comprise a shear washer as taught by Cosse for the purpose of distributing the load from the nut over an area.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolodko et al. US8636057 (cited in 09/28/20 IDS) alone.
Regarding claim 4, Wolodko discloses wherein the shear nut (locking member 130) and the connecting member (externally threaded insert member 114) are formed (Fig. 3-4).
as a single piece.
It has been held that forming in one-piece an article which has formerly been formed in multiple pieces and put together involves only routine skill in the art and would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)) (MPEP 2144.04(V)(B)).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the forming of the shear nut and the connecting member as taught by Wolodko so that they are formed as a single piece for the purpose of simplifying the assembly procedure by reducing the number of components to be assembled.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris US2889162 (cited in 09/28/20 IDS) alone.
Regarding claim 4, Norris discloses wherein the shear nut (frangible ring or aperture disk 27) and the connecting member (screw 30) are formed (Fig. 1-2).
Norris does not disclose wherein the shear nut and the connecting member are formed as a single piece.
It has been held that forming in one-piece an article which has formerly been formed in multiple pieces and put together involves only routine skill in the art and would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)) (MPEP 2144.04(V)(B)).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the forming of the shear nut and the connecting member as taught by Norris so that they are formed as a single piece for the purpose of simplifying the assembly procedure by reducing the number of components to be assembled.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollmann et al. US10221633 in view of Wolodko et al. US8636057 (cited in 09/28/20 IDS).
Regarding claim 7, Wollmann discloses wherein the driveable engagement between the first and second coupling members is a profile (male tabs 70’) on one of the coupling members and a matching profile (corresponding female slots/notches 72’) on the other coupling member.
Wollmann does not disclose a polygonal shaft profile and a matching polygonal hub profile.
Wolodko teaches a polygonal shaft profile and a matching polygonal hub profile (Fig. 3 and 10; torque-transmitting profiles Pm and Pf; col. 2:41-43; col. 6:20-26; col. 6:44-45).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the matching tab/slot profiles as taught by Wollmann with the matching polygonal profiles as taught by Wolodko since the matching profiles are known elements that obtain the predictable result of providing a torque/torsion-transfer profile and coupling means that cooperate with downhole tubulars with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Regarding claim 8, Wollmann in view of Wolodko teaches wherein the matching polygonal profiles are octagonal (Wolodko; Fig. 10).

Regarding claim 9, Wollmann in view of Wolodko teaches wherein an end of the connecting member is extendable into the axial bore beyond the length of the polygonal hub profile (Wollmann; Fig. 9; shear member 44’’’’ extends beyond the length of both of the polygonal hub profile and the polygonal shaft profile since the length of the shear member 44’’’’ extends from the upper pin thread to the lower pin thread to connect the upper box coupler 200 and the lower box coupler 200).

Regarding claim 10, Wollmann in view of Wolodko teaches wherein an end of the connecting member is extendable into the axial bore beyond the length of the polygonal shaft profile since the length of the shear member 44’’’’ extends from the upper pin thread to the lower pin thread to connect the upper box coupler 200 and the lower box coupler 200.

Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolodko et al. US8636057 (cited in 09/28/20 IDS) in view of Norris US2889162 (cited in 09/28/20 IDS).
Regarding claim 15, Wolodko discloses wherein the first and second coupling members each further comprise shoulders that are engageable with each other when the coupling members are driveably engaged (Fig. 3-4; engagement at radial contact shoulder 120 with lower end 122).
Wolodko does not disclose tapered shoulders.
Norris teaches tapered shoulders (Fig. 1; frusto-conical tapered engagement shoulders between section 12 and opening 16).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the shoulders as taught by Wolodko to be tapered as taught by Norris for the purpose of centering and aligning the first and second coupling members together during assembly.

Regarding claim 20, Wolodko discloses wherein the first and second coupling members each further comprise shoulders that are engaged with each other when the coupling members are driveably connected. (Fig. 3-4; engagement at radial contact shoulder 120 with lower end 122).
Wolodko does not disclose tapered shoulders.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the shoulders as taught by Wolodko to be tapered as taught by Norris for the purpose of centering and aligning the first and second coupling members together during assembly.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolodko et al. US8636057 (cited in 09/28/20 IDS) in view of Wollmann et al. US10221633.
Regarding claim 19, Wolodko discloses wherein the first and second coupling members are driveably connected with a fit (Fig. 3-4).
Wolodko does not disclose a transition fit.
Wollmann teaches a transition fit (col. 14:55-58 “transition fit”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the fit as taught by Wolodko to be a transition fit as taught by Wollmann for the purpose of providing an accurate location and positioning of the relative components with the potential to achieve less clearance relative to a clearance fit and less assembly impact force needed relative to an interference fit.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollmann et al. US10221633 alone.
Regarding claim 19, Wollmann discloses wherein the first and second coupling members are driveably connected with a fit (Fig. 9).
Wollmann is silent regarding wherein the first and second coupling members are driveably connected with a transition fit.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the fit as taught by Wollmann to be a transition fit as taught by Wollmann for the purpose of providing an accurate location and positioning of the relative components with the potential to achieve less clearance relative to a clearance fit and less assembly impact force needed relative to an interference fit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Massey US10669799 teaches, in Figure 14, “a frangible nut 804 threadedly or otherwise fixedly connected with a tubular member 806”.
The U.S. patent document Bernard et al. US1610414 teaches, in Figures 1-3, a safety coupled drilling joint with vertical shear pins 23 that break upon excessive torque.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	09/30/21